Exhibit 10.1

LOGO [g90532ex10_1pg001.jpg]

EQUITY AWARD GRANT POLICY

 

I. General Scope

This Equity Award Grant Policy (this “Policy”) establishes the process for
Monotype Imaging Holdings Inc. (the “Company”) to follow when it grants shares
of restricted stock, long term incentive awards, stock options or other
equity-based awards (collectively, “Equity Awards”) to an officer or employee of
the Company or any of its direct or indirect subsidiaries (each, an “Employee”)
pursuant to the Monotype Imaging Holdings Inc. 2007 Stock Option and Grant Plan,
as amended from time to time (the “2007 Plan”), or any other equity compensation
plan of the Company that the Board of Directors or Compensation Committee
determines to be subject to this Policy (collectively, with the 2007 Plan, the
“Plans”). A list of the Plans is set forth on Exhibit A. This Policy does not
apply to grants of Equity Awards to non-employee directors or other eligible
persons under the Plans who are not Employees. Additionally, notwithstanding the
foregoing, in recognition of the special considerations that may apply to
certain types of performance-based Equity Awards, this Policy does not apply
automatically to grants of Equity Awards that are made or earned upon the
achievement of previously determined performance-based parameters under the
Plans.

 

II. Grant Date of Equity Awards

While the Plans may permit the granting of Equity Awards at any time, the
Company will generally only grant Equity Awards on a regularly scheduled basis.
Doing so will enhance the effectiveness of the Company’s internal control over
its Equity Award grant process and alleviate some of the burdens related to
accounting for Equity Awards in accordance with Financial Accounting Standards
Board released Statement No. 123R, Share-Based Payment (“FAS 123R”). If
extraordinary circumstances arise such that the Compensation Committee or the
Board of Directors determines it is advisable to grant an Equity Award at a time
other than as set forth below, the Compensation Committee may consider and
approve any such grant.

Initial and Promotion Grants

Grants of Equity Awards made in conjunction with the hiring of a new Employee or
the promotion of an existing Employee will be made on a regular monthly basis on
the fifteenth day of each month, unless the fifteenth is not a day on which the
NASDAQ Global Market (or such other market on which the Company’s common stock
is then principally listed) is open for trading in which case it shall be the
next such trading day (each, a “Monthly Approval Date”). These initial and
promotion grants shall be made effective (each, a “Grant Date”) as follows:

 

  •  

With respect to an individual whose employment began or whose promotion occurred
prior to or on the Monthly Approval Date, on such Monthly Approval Date; and



--------------------------------------------------------------------------------

  •  

With respect to an individual whose employment begins or whose promotion occurs
on a date after the Monthly Approval Date, on the next Monthly Approval Date.

Annual Grants

Grants of Equity Awards to existing Employees (other than in connection with a
promotion) will be made, if at all, on an annual basis. It is the intention of
the Compensation Committee to consider and approve any such annual grants at a
meeting to be held as soon as all necessary information is available to the
Compensation Committee (the “Annual Approval Date”). These annual grants shall
be made effective (again, a “Grant Date”) as follows:

 

  •  

If the Annual Approval Date is on or before the third business day following the
filing of the Company’s Form 10-K, unless such day is not a day on which the
NASDAQ Global Market (or such other market on which the Company’s common stock
is then principally listed) is open for trading in which case it shall be the
next such trading day (a “Release Clearance Date”), then on such Release
Clearance Date; and

 

  •  

If the Annual Approval Date is after the Release Clearance Date, then on the
Annual Approval Date.

 

III. Approval of Equity Awards

Compensation Committee Approval

Other than as set forth in the CEO Guidelines described in the next section, all
Equity Award grants must be approved in advance by the Compensation Committee.
All Equity Award grants approved by the Compensation Committee should be
discussed and voted upon at an in-person or telephonic meeting of the
Compensation Committee. The minutes of such meetings at which Equity Award
grants are approved will list the name of each grantee, the type and amount of
Equity Awards he or she is granted, the scheduled grant date in accordance with
this Policy, the vesting schedule for the Equity Awards and any other
non-standard material terms. If restricted stock or long term incentive awards
are approved, the amount of the grant will be denominated in dollars. If stock
options are approved, the amount of the grant will be either the number of
shares subject to the stock option or the fair value of the award calculated
under FAS 123R using the assumptions approved by the Compensation Committee. If
extraordinary circumstances arise necessitating such action, the Compensation
Committee may approve an Equity Award grant by unanimous consent in writing or
by electronic transmission (rather than as part of a meeting). Any such consent
in writing or by electronic



--------------------------------------------------------------------------------

transmission will be effective as of the latest date it is signed or transmitted
by all members of the Compensation Committee, respectively, and, therefore, the
Grant Date may not be prior to such latest date.

CEO Guidelines

The Company’s Chief Executive Officer (the “CEO”) shall have authority to grant
Equity Awards subject to the following guidelines:

 

      CEO Can Approve Direct report to CEO or Vice President or above    No
Related Person of CEO (as defined in the Company’s Related Person Transaction
Approval Policy)    No Equity Awards other than Stock Options    No Equity
Awards of 20,000 shares or greater    No Equity Awards of less than 20,000
shares (1)(2)    Yes

Notes:

 

1. If Equity Awards being authorized would be over annual equity budget approved
by the Board of Directors, Compensation Committee approval is required, even if
the Equity Award is less than 20,000 shares.

2. CEO cannot authorize Equity Awards to any individual of more than 20,000
shares in a calendar year.

The CEO shall report any award made pursuant to the authority above to the
Compensation Committee at its next regularly scheduled meeting.

With respect to any Equity Award not described above, the Board of Directors and
the Compensation Committee will provide guidelines to the CEO from time to time
setting forth the amounts and types of Equity Awards under the 2007 Plan that
may be granted to Employees in conjunction with their hiring or promotion, in
all cases, consistent with the terms of the 2007 Plan. All such Equity Awards
shall be recommended by the CEO to the Compensation Committee and shall remain
subject to approval by the Compensation Committee.

 

IV. Equity Award Pricing

All Equity Awards will be priced on the Grant Date in the manner described
below.



--------------------------------------------------------------------------------

Restricted Stock and Long Term Incentive Awards

The number of shares of restricted stock and long term incentive awards that are
issued will be calculated by dividing the dollar value of the approved award by
the closing market price on the NASDAQ Global Market (or such other market on
which the Company’s common stock is then principally listed) of a share of the
Company’s common stock on the Grant Date.

Stock Options

The exercise price of all stock options will be equal to (or, if specified in
the approval of the stock option award, greater than) the closing market price
on the NASDAQ Global Market (or such other market on which the Company’s common
stock is then principally listed) of a share of the Company’s common stock on
the Grant Date. If the amount of the award is to be determined by reference to a
fair value calculated under FAS 123R, then the number of shares to be subject to
such stock option shall be determined based on such fair value, the exercise
price determined in accordance with the preceding sentence and the approved
valuation assumptions, subject to any other limits on the number of shares that
may be subject to such stock option.

 

V. Informing Recipients of Equity Awards

The Company will document Equity Award grants made in conjunction with the
hiring of a new Employee or promotion of an existing Employee in an offer letter
to the individual. The offer letter will state, among other things, (1) the type
and amount of Equity Awards to be granted, (2) that the Equity Awards will be
granted in accordance with this Policy (specifically noting that the Grant Date
and pricing of the Equity Award will be determined in accordance with this
Policy), (3) that the Equity Award is subject to approval by the Board of
Directors or a committee thereof and (4) the vesting and other material terms of
the Equity Award.

With respect to all Equity Awards other than those made in connection with the
hiring or promotion of an Employee, the Company will provide a notice to each
Equity Award grantee promptly after the approval of such Equity Award. This
notice will state, among other things, (1) the type and amount of Equity Award
to be granted, (2) that the Equity Awards will be granted in accordance with
this Policy (specifically noting that the Grant Date and pricing of the Equity
Award will be determined in accordance with this Policy), and (3) the vesting
and other material terms of the Equity Award.

As soon as practicable after each Grant Date, the Company will prepare a ledger
of all grants made on such date that summarizes each of the terms of granted
Equity Awards.1 The ledger will then be certified by the Chief Financial
Officer. As soon as practicable thereafter, the Company will complete an Equity
Award agreement reflecting the terms

 

1 Any Equity Award grant to an executive officer, whether such individual is an
existing employee or a new hire, must be communicated to the Section 16
compliance officer on the effective grant date, if not sooner, in order to
facilitate the timely filing of Section 16 reports with the SEC (within two
business days of the date of grant).



--------------------------------------------------------------------------------

contained in the certified ledger, prepare all related documentation and obtain
the grantee’s signature. The Equity Award agreement will then be countersigned
by a Vice President of the Company or more senior officer who has, among other
things, confirmed that the terms contained in the Equity Award agreement match
those contained in the certified ledger. The Company will retain the originally
signed Equity Award agreement and provide the grantee with a signed copy of such
agreement.

 

VI. Miscellaneous

The Compensation Committee has the sole power and authority to interpret the
terms of this Policy and such interpretations will be binding on all persons.
This Policy may be modified or amended at any time by the Board of Directors or
the Compensation Committee.

APPROVED: January 10, 2007

AMENDED: April 30, 2009

AMENDED: July 30, 2009



--------------------------------------------------------------------------------

EXHIBIT A

Plans

2007 Stock Option and Incentive Plan

 

A-I